10-2128-ag
    Chen v. Holder
                                                                                  BIA
                                                                          A098 633 116
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 12th day of September, two thousand eleven.

    PRESENT:
             JON O. NEWMAN,
             RICHARD C. WESLEY,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    SUE LIAN CHEN, also known as XUE LIAN
    CHEN,
             Petitioner,

                     v.                                    10-2128-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Michael Brown, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Linda S. Wernery, Assistant
                                  Director; Gregory M. Kelch,
                                  Attorney, Office of Immigration
                                  Litigation, Civil Division, United
                                  States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Sue Lian Chen, a native and citizen of China, seeks
review of a May 14, 2010, decision of the BIA denying his
motions to reopen proceedings and to reissue its prior
decision. In re Sue Lian Chen, No. A098 633 116 (B.I.A. May
14, 2010). We assume the parties’ familiarity with the
underlying facts and procedural history of this case.

     We review motions to reopen for abuse of discretion,
mindful of the Supreme Court’s admonition that such motions
are “disfavored.” See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006) (citing INS v. Doherty, 502 U.S. 314, 323
(1992)). Movants seeking reopening based on the submission
of material, previously unavailable evidence, face a “heavy
burden of demonstrating a likelihood that the new evidence
presented would alter the result in the case.” Li Yong Cao
v. U.S. Dep’t of Justice, 421 F.3d 149, 156 (2d Cir. 2005)
(internal citations omitted). Here, the BIA did not abuse
its discretion in concluding that Chen failed to meet that
heavy burden.

     Chen argues that the BIA abused its discretion because
the evidence he submitted was sufficient to meet his burden
and establish his prima facie eligibility for relief.
Contrary to his arguments, the BIA did not engage in
impermissible speculation in deciding to give little weight
to the village notice he submitted. The BIA observed that
the notice had not been signed and supported its conclusion
with information in a State Department Report that Chen
submitted with his motion. See Shunfu Li v. Mukasey, 529
F.3d 141, 149 (2d Cir. 2008) (holding that the agency is
afforded “considerable flexibility in determining the
authenticity of . . . documents from the totality of the
evidence . . .”). Because, as the BIA noted, the State
Department Report provided that “[d]ocumentation from China,
particularly from Fujian Province, is subject to widespread
fabrication and fraud,” the BIA reasonably declined to
credit the village notice that Chen had submitted. See Xiao
Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.
2006) (finding that the weight afforded to the applicant’s

                             2
evidence in immigration proceedings lies largely within the
discretion of the agency); see also Matter of H-L-H- & Z-Y-
Z-, 25 I. & N. Dec. 209, 213 (BIA 2010) (concluding that
State Department reports on country conditions are highly
probative evidence and usually the best source of
information on conditions in foreign nations, and finding
that the report outweighed particularized evidence on
country conditions submitted by respondent); Qin Wen Zheng
v. Gonzales, 500 F.3d 143, 147 (2d Cir. 2007) (“the BIA does
not abuse its discretion in crediting the State Department
reports in the face of uncorroborated . . . evidence to the
contrary”).

     Finally, there is no support for Chen’s argument that
the agency should presume the authenticity of documents if
there has been no negative credibility finding with respect
to the petitioner’s testimony. Although an underlying
adverse credibility determination may act to taint an
alien’s later submissions in a later motion to reopen, see,
e.g., Qin Wen Zheng, 500 F.3d at 147-49, Chen has not cited
any basis for applying a presumption of authenticity where a
petitioner was not found incredible on a separate claim.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3